Citation Nr: 1426967	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent prior to January 7, 2009, for low back disability and in excess of 40 percent for the disability from March 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  Prior to January 7, 2009, the Veteran's low back disability was manifested by limitation of motion; forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine was not present, the disability was not productive of incapacitating episodes having a total duration of at least 4 weeks during a 10 month period; the disability was not productive of any neurological impairment in the lower extremities, and the surgical scarring was asymptomatic.

2.  From March 1, 2009, the Veteran's low back disability has been manifested by  limitation of motion; ankylosis has not been present; the disability has not been productive of incapacitating episodes having a total duration of at least 6 weeks during a 12 month period; the disability has not been productive of neurological impairment in the lower extremities; and the surgical scarring has been asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent prior to January 7, 2009, for low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for a disability rating in excess of 40 percent beginning March 1, 2009, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reveals the Veteran was a participant in VA's Benefits Delivery at Discharge Program, a program set up to help veterans develop evidence for a VA disability compensation claim prior to separation or retirement from active service.  In August 2006, he signed a form acknowledging that he had been provided adequate VCAA notice.  In any event, he was provided all required notice in a letter sent in August 2008.  Although this letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Agency of Original Jurisdiction readjudicated the Veteran's claim, most recently via the October 2012 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in January 2011.  The Veteran has not asserted, and the evidence of record does not show, that his back disability has increased significantly in severity since this most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria for Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's low back disability ratings are assigned under Diagnostic Code 5243.  Degenerative arthritis of the spine is to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to lumbar spine disabilities.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Board notes that the May 2007 rating decision on appeal assigned an initial 20 percent rating for the Veteran's low back disability.  During the pendency of the appeal, the Veteran underwent spine surgery in January 2009.  In an April 2011 rating decision, he was awarded a temporary 100 percent rating from January 7, 2009, to February 28, 2009, to cover the time of surgical convalescence.  A 40 percent rating has been assigned for the disability effective from March 1, 2009.  The Veteran continues to seek a higher evaluation for his disability.  

As the Veteran has been awarded the maximum, 100 percent rating from January 7, 2009, to February 28, 2009, the Board will not address this time period.

In connection with his claim for service connection, the Veteran was afforded a VA examination in January 2007.  The examiner noted that the Veteran underwent back surgery to treat an in-service back injury.  At the examination, the Veteran endorsed symptoms of stiffness and constant low back pain.  He described his back pain as a 7 out 10 in severity.  Pain was brought on by physical activity or was spontaneous, and the Veteran treated his symptoms with rest and the use of pain medication.  He reported his functional impairment as no heavy lifting.  He was also noted to have difficulty dressing himself and putting on his socks and shoes due to his back problem.  The Veteran denied any incapacitation.  On the physical examination, the Veteran walked with a normal gait and without an assistive device.  The curvature of the spine was normal.  The Veteran demonstrated thoracolumbar flexion to 60 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; right rotation to 25 degrees; and left rotation to 30 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The thoracolumbar spine was not ankylosed, and there was no IVDS present on examination.  Straight leg raises were negative.  The neurological examination of the lower extremities revealed normal motor and sensory functioning.  Deep tendon reflexes were reported as 2+.  The X-ray examination of the lumbar spine revealed degenerative disc disease with L5-S1 spondylolisthesis, status post surgical fusion.  

The January 2007 examiner noted the presence of two surgical scars on the lumbar area, each measuring 5.0 by 0.1 cm.  The scars were leveled with no tenderness, disfigurement, ulceration, adherence, instability, edema, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.

The January 2007 examination resulted in a diagnosis of degenerative disc disease of the lumbar spine with spondylolisthesis status post fusion with scars.  The examiner commented that the Veteran had difficulty with bending, lifting, and bending over to dress himself due to his back disability.  

The Veteran described his back symptomatology in statements submitted in support of his claim.  On his October 2007 Notice of Disagreement, he essentially reported having problems with his back ever since his in-service back fusion surgery in 2004.  He reported having difficulty getting dressed and with performing everyday housework.  In a July 2008 statement, he reported having difficulty with house work, yard work, and activities that required kneeling or bending.  

Private medical records show that the Veteran underwent physical therapy to treat his low back symptoms.  Treatment records dated from November 2007 to March 2008 collectively show that the Veteran experienced pain, tenderness, soreness, and painful movement of his spine.  A November 2007 range of motion examination revealed 75 percent of trunk flexion and extension, 100 percent of lateral flexion, and 75 percent of trunk rotation.  

An April 2008 private treatment record reflects the Veteran's report of having low back pain ever since his in-service surgery.  He denied having any radiation of his pain down to his legs, or experiencing tingling or numbness in his lower extremities.  The Veteran reported a change in his bladder habits due to prostate trouble.  Reportedly, his back pain increased with bed rest, sitting, bending, walking, physical activity, coughing, and sneezing.  The physical examination revealed decreased range of motion of the spine in all planes.  Motor examination was 5/5 and the sensory examination showed no specific deficits.  Reflexes for the lower extremities were 1+.  

A December 2008 private physical examination of the back revealed tenderness, decreased flexion and lateral bending, and bilateral rotation within normal limits. Extension was reported as 10/30.  Straight leg raises were negative bilaterally.  Sensation in the lower extremities was grossly intact to light touch, and his reflexes were reported as 1+.

Additional medical records dated from April 2009 to September 2009 show that the Veteran underwent physical therapy following his January 2009 back surgery.  Records of this treatment reflect symptoms of lumbar spine pain and stiffness.  A September 2009 physical examination revealed limited range of motion of the spine without pain.          

The Veteran reported having back pain, but denied experiencing any radicular symptoms during a January 2010 private orthopedic consultation.  Range of motion testing at that time revealed forward flexion to 100 degrees; extension to 10 degrees; and bilateral lateral flexion to 20 degrees.  Strength was reported as 5/5 bilaterally.  

In January 2011, the Veteran underwent an additional VA examination to assess the severity of his low back disorder.  His back symptoms included stiffness, fatigue, spasms, constant pain, and decreased motion.  During flare ups, he experienced functional impairments identified as pain on lifting, bending, and standing.  The Veteran denied experiencing paresthesia and numbness associated with his back, but he reported having weakness of the spine, leg, and foot.  He reported erectile dysfunction, urinary frequency, and urinary urgency related to his spine condition.  His low back disability had not resulted in any incapacitation during the previous 12 months.  On the physical examination, the Veteran walked with a normal gait and posture.  There was no evidence of radiating pain on movement, muscle spasms, or weakness.  Tenderness was noted.  The examiner noted that the Veteran movements were slow and guarded; his guarded movement did not produce an abnormal gait.  Straight leg raising and Lasegue's sign were negative.  Range of motion testing revealed forward flexion to 20 degrees, with pain at 20 degrees; extension to zero degrees, with pain at zero degrees; right and left lateral flexion to 5 degrees; and right and left rotation to 10 degrees.  There was no change in the thoracolumbar range of motion with repetitive testing.  The thoracolumbar spine was not ankylosed.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  There were no signs of IVDS.  On neurological examination, sensory functioning, motor function, and reflexes were normal for the lower extremities.  Based on the clinical examination, the examiner rendered a new diagnosis of status post laminectomy and fusion lumbar spine with residual degenerative disc disease and spondylolisthesis with scars.    

The January 2011 examiner also noted the presence of scars on the Veteran's low back.  He had a scar on the center of his low back, measuring 12.0 by 0.2 cm, and a scar on either side of the center back scar, both measuring 3.0 by 0.2 cm.  The scars were not painful on examination, and there was no skin breakdown.  The examiner described the scars as superficial and without any underlying tissue damage.  There was no inflammation, edema, keloid formation, or disfigurement noted.  The scars did not limit the Veteran's motion, and there was no limitation of function due to the scars.  

Additional private medical records further document the Veteran's report of continued back pain and treatment of the Veteran's low back symptoms.  A June 2011 private physical examination revealed limited lumbosacral range of motion, negative straight leg raises, and tenderness.  Straight leg raises were negative during a November 2011 private physical examination.  In December 2011, he reported having back pain and occasional left leg numbness; he denied having any bladder or bowel dysfunction.  The associated neurological examination was negative for any impairment of the lower extremities.  An August 2012 physical examination revealed increased pain with spine flexion and extension.  He underwent placement of a permanent spinal cord stimulating system in October 2012.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 20 percent prior to January 7, 2009, or in excess of 40 percent beginning March 1, 2009, for his service-connected low back disability.

Prior to January 7, 2009, the Veteran's forward flexion of the lumbar spine was no worse than 60 degrees.  The medical records and examination report dated following his January 2009 back surgery shows the earliest objective evidence of forward flexion of the lumbar spine limited to 30 degrees or less, and a 40 percent rating is assigned since March 1, 2009.  For a higher rating, ankylosis must be shown or incapacitating episodes of IVDS.  Again, for a rating in excess of 20 percent, incapacitating episodes must have had a total duration of at least four weeks, and for a rating in excess of 40 percent, at least six weeks. 38 C.F.R. § 4, 71a, Diagnostic Code 5243.  Here, the Veteran did not have ankylosis (favorable or unfavorable) of the entire thoracolumbar spine at any time.  He also did not have doctor prescribed bed rest due to his lumbar spine disability, and has denied having these episodes.  Given this evidence, ratings higher than 20 percent and 40 percent are not warranted for the specified time periods under the general rating formula or the formula for rating IVDS based on incapacitating episodes.

In reaching the above determination, the Board considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  The evidence documents the Veteran's complaints of back pain that increased and interfered with some of his daily activities.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's spinal disability is manifested by some functional limitation due to pain on motion.  Indeed, the January 2011 VA examination revealed objective evidence of pain with range of motion testing.  However, even accounting for the limitations of his lumbar spine range of motion due to factors such as pain, the Veteran's range of motion still exceeds that which is required for disability ratings in excess of 20 percent and 40 percent, respectively.  The Board finds that the currently assigned 20 percent and 40 ratings contemplate any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant higher ratings for these complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.45, 4.59, 4.71a; see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).
   
The Board has also considered whether separate ratings are warranted at any point during the appeal for any neurological impairment associated with the Veteran's low back disability.  In this regard, the Veteran has already been awarded ratings for erectile dysfunction and overactive bladder, both related to his military service.  As the objective evidence does not show that he experiences any genitourinary symptomatology separate from these service-connected disabilities due to his low back disorder, additional ratings are not warranted in this instance.  See 38 C.F.R. § 38 C.F.R. § 4.14 (the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes pyramiding and is prohibited); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations attributable to the same injury, however, he should be compensated under different diagnostic codes).  Although the Veteran made intermittent reports of lower extremity weakness and occasional left leg numbness, the objective medical evidence has consistently shown that his low back disability is not productive of any neurological impairment in the lower extremities.  Therefore, a separate rating is not warranted for neurological impairment.   

The Board has considered whether the Veteran may be assigned a separate, compensable rating for scars on his low back.

During the pendency of the Veteran's claim, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2013).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case.

Under the regulations and criteria in effect prior to October 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2008).  Under Diagnostic Code 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  Otherwise, scars will be rated on the limitation of motion of the affected part, under Diagnostic Code 7805.

As noted, the January 2007 and January 2011 VA examiners noted the presence of scars on the Veteran's low back.  The examinations did not show that the scars cover an area of 144 square inches or greater or that they are unstable or painful on examination.  In addition, the evidence shows that the scars are not deep, do not cause limited motion, and do not cover an area exceeding six square inches or more.  Finally, there is no evidence showing that the scars result in any limitation of motion or function in the lumbar spine area.  Moreover, the Veteran has not reported having symptoms associated with his back scars.  Therefore, assignment of a separate, compensable rating for the surgical scars is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803 to 7805.

In reaching the above determination, the Board recognizes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and the arguments submitted by his representative.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence, nothing in the lay evidence provided shows that the low back disability has met the criteria for higher evaluation either based upon range of motion testing, DeLuca standards including functional loss, or incapacitating episodes of IVDS.

Consideration has been given to assigning a further staged rating; however, as explained above, at no point prior to January 7, 2009, have the criteria for a rating in excess of 20 percent been met, nor have the criteria for a rating in excess of 40 percent been met since March 1, 2009.  Therefore, further staged ratings are not warranted.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected low back disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, although the Veteran has submitted evidence of his medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected low back disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

A disability rating in excess of 20 percent prior to January 7, 2009, and in excess of 40 percent from March 1, 2009, for low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


